DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
Allowable Subject Matter


Claims 1-4, 6, 8, 10-18 and 172 are allowed.
Claims 5, 7, 9 are canceled.

The following is an examiner’s statement for reasons of allowance because the prior art of records such as (US 2011/0164882 A1) Yinghua Ye et al., (US2014/0286637A1) Kikuchi; (US 2010/0284687 A1) Alberto Tanzi et al.; (US 2015/0125152 A1) Philip Ji et al., (US 2018/0220209 A1) Paola Iovanna et al., has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, a system comprising: 
a first network device comprising circuitry, wherein the first network device is configured to perform operations comprising: 
receiving data to be transmitted to a second network device over an optical communications network; and transmitting, to the second network device: 
first information indicative of the receiving data using a first communications link of the optical communications network, wherein the first information is transmitted using a first subset of optical subcarriers, and 
second information indicative of the receiving data using a second communications link of the optical communications network, wherein the second information is transmitted using a second subset of optical subcarriers, and wherein the first subset of optical subcarriers is different from the second subset of optical subcarriers 
wherein the first subset of optical subcarriers is selected from a plurality of optical subcarriers allotted to the first network device, 
wherein the optical subcarriers of the first subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain, 
wherein the second subset of optical subcarriers is selected from the plurality of optical subcarriers allotted to the first network device, wherein the first subset of optical subcarriers is associated with one or more first frequencies,
 wherein the second subset of optical subcarriers is associated with one or more second frequencies, and wherein the one or more first frequencies are not contiguous with the one or more second frequencies in a frequency domain.
Regarding claim 10, a system, comprising: 
a first network device comprising first circuitry, wherein the first network device is configured to perform operations comprising: 
receiving data to be transmitted to a second network device over an optical communications network; and 
transmitting, to the second device: first information indicative of the data using a first communications link of the optical communications network, wherein the first information is transmitted using a first subset of optical subcarriers, and 
second information indicative of the data usinq a second communications link of the optical communications network, wherein the second information is transmitted using a second subset of optical subcarriers, and wherein the first subset of optical subcarriers is different from the second subset of optical subcarriers, 
wherein the first subset of optical subcarriers is selected from a plurality of optical subcarriers allotted to the first network device, wherein the optical subcarriers of the first subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain, 
wherein the second subset of optical subcarriers is selected from the plurality of optical subcarriers allotted to the first network device, wherein the first subset of optical subcarriers is associated with one or more first frequencies, wherein the second subset of optical subcarriers is associated with one or more second frequencies, and 
wherein the one or more first frequencies are not contiguous with the one or more second frequencies in a frequency domain, 
wherein the first subset of optical subcarriers is associated with one or more first frequencies, wherein the second subset of optical subcarriers is associated with one or more second frequencies, wherein one or more additional optical subcarriers are associated with one or more additional frequencies, and wherein the one or more additional frequencies are disposed between the one or more first frequencies and the one or more second frequencies in a frequency domain.
Regarding claim 11, a system, comprising: 
a first network device comprising first circuitry, wherein the first network device is configured to perform operations comprising: 
receiving data to be transmitted to a second network device over an optical communications network; and -4-transmitting, to the second device: 
first information indicative of the data using a first communications link of the optical communications network, wherein the first information is transmitted using a first subset of optical subcarriers, and 
second information indicative of the data using a second communications link of the optical communications network, wherein the second information is transmitted using a second subset of optical subcarriers, and 
wherein the first subset of optical subcarriers is different from the second subset of optical subcarriers, wherein the first subset of optical subcarriers is selected from a plurality of optical subcarriers allotted to the first network device, 
wherein the optical subcarriers of the first subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain, 
wherein the second subset of optical subcarriers is selected from the plurality of optical subcarriers allotted to the first network device, 
wherein the first subset of optical subcarriers is associated with one or more first frequencies, wherein the second subset of optical subcarriers is associated with one or more second frequencies, and wherein the one or more first frequencies are not continuous with the one or more second frequencies in a frequency domain, 
wherein the first subset of optical subcarriers is associated with one or more first frequencies, wherein the second subset of optical subcarriers is associated with one or more second frequencies, and wherein the one or more first frequencies and the one or more second frequencies are separated from one another by one or more additional frequencies in a frequency domain.
Regarding claim 14, a system, comprising: 
a first network device comprising first circuitry, wherein the first network device is configured to perform operations comprising: 
receiving data to be transmitted to a second network device over an optical communications network; and transmitting, to the second device: 
first information indicative of the data using a first communications link of the optical communications network, wherein the first information is transmitted using a first subset of optical subcarriers, and 
second information indicative of the data using a second communications link of the optical communications network, wherein the second information is transmitted usinq a second subset of optical subcarriers, and wherein the first subset of optical subcarriers is different from the second subset of optical subcarriers, 
wherein the first network device is configured to transmit the first information and the second information by: 
modulating an output of a laser to generate a modulated optical signal including the first subset of optical subcarriers and the second subsets of optical subcarriers;
providing the modulated optical signal to an optical splitter; 
splitting the modulated optical signal into a first portion and a second portion, wherein each of the first portion and the second portion comprises the first subset of optical subcarriers and the second subset of optical subcarriers; 
selecting the first subset of optical subcarriers from the first portion of the modulated optical signal; selecting the second subset of subcarriers from the second portion of the modulated optical signal; transmitting the first subset of optical subcarriers to the second network device using the first communications link; and 
-6-transmitting the second subset of optical subcarriers to the second network device using the second communications link.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
 (US 2009/0232492 A1) 		Loudon Blair et al., 
(US 2011/0236013 A1) 		Maurizio Gazzola et al., 
(US 2019/0181960) 		Wu et al. 
(US 2012/0183294 A1) 		David Weldon Boertjes et al.,  
(US 2017/0346445 A1) 		Xiao Andy Shen et al., 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964. The examiner can normally be reached Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636